McLennan, P. J.:
The principal facts are not in dispute. On the 21st day of [November, 1899, the Business Men’s Association of'Irving, Chautauqua county, N. Y., entered into an agreement in writing with the defendant, signed by the president and secretary of such association, which provided, in substance, that a committee of such association, named in such agreement, would procure a conveyance to the defendant of fifteen acres of land therein described, which *258was a part of the Seneca reservation, and was owned by one Dennis, a Seneca Indian; and would procure the transfer of the title to such lands to be approved by act of Congress, which was necessary in order to perfect the same. Ratification or confirmation by Congress Avas agreed to be procured on or about January 1, 1900. Such committee also agreed to secure “ from the residents and farmei's of Erie and Chautauqua Counties, on or before February 1, 1900, a subscription list amounting in value to at least the sum of Ten Thousand Dollars, ($10,000) said sum to be paid to said Erie Preserving Company in fruits, produce, labor, team work or cash,, within a period of three years from the time said Erie Preserving Company shall commence the operation of a canning factory on the above site.” The defendant company on its part agreed to locate a canning plant on said site, and to begin canning operations, thereat during' the season of 1900.
On November 23, 1899, by another instrument in writing made between the parties, said first agreement was modified so as to provide that in case the committee did not secure in subscriptions the full amount of $10,000, if they used their best endeavors in that, regard, the amount which they did raise would be accepted by the defendant in lieu of such $10,000, and would be regarded as a compliance by the committee with the obligation imposed upon it under the first contract.
On said 23d day of November, 1899, the defendant executed or, caused to be executed and delivered to the committee a bond conditioned, in substance, for the faithful performance by the defendant of the obligations which it had assumed under such contract.
Immediately after the execution of the contracts in question, and the delivery of the bond executed by the defendant, the committee ,of the Business Hen’s Association undertook to secure subscriptions from the farmers of Erie and Chautauqua counties, as they had obligated themselves to do by the provisions of such contracts. The plaintiff, with many others, thereupon signed a subscription or agreement by which he obligated himself to pay to the defendant the sum of $100 in produce, during ,the years 1900, 1901 and 1902 equally, “ for the purpose of inducing said Erie Preserving Company to locate their new canning factory at Irving, New. York.” It was recited in such subscription or agreement that the defend*259ant had shown willingness to locate, a canning plant at Irving, N.. V., by giving a committee of the citizens of the village of Irving1 a bond in the sum of $1,000 to show its good faith, “ provided a. certain suitable site can be secured, and a reasonable subscription signed by the produce growers, workers and others who will b& directly benefited by the location of their plant and business at Irving.’*
The plaintiff insists that such subscription or agreement signed by1 him was not enforcible in favor of the defendant, for the reason that the canning factory which, under its agreement with the committee, was to have been erected and ready for operation during the season of 1900, was not so erected and put in operation. Of course, the defendant could not erect and put its factory in operation upon the site described in the contract until title thereto was perfected, and that, as we have seen, depended upon ratification by act of Congress.
Immediately after the execution of the contracts in question the committee diligently set to work to procure title to the premises upon which the canning factory was to be erected. It procured a conveyance from Dennis,' and the. approval of the same by the council of the Seneca Indians, and a bill was introduced in Congress for the ratification of such title. All parties, so far as appears* were equally zealous in procuring the passage of such act, but for some reason it was not passed at that, session of Congress, nor until the 27th day of February, 1901. After the title in the defendant had been confirmed by the passage of such act, the defendant went on and erected the canning plant upon the premises in question, and in all respects in accordance with the requirements of the contracts which it had entered into with the committee, the subscriptions of the plaintiff and other subscribers having been previously delivered , to the defendant.
The evidence clearly indicates that when it was found that the lease could not be, or was hot, ratified by Congress within the time specified in the contract, the committee urged the defendant to still go on with the enterprise and erect a canning factory, and that all the parties to the agreement assisted as far as possible in procuring the ratification of such lease under the date above referred to. In other words, the defendant was given to understand by the com-. mittee with which it contracted that if the lease was approved by, *260act of Congress, although at a date subsequent to that mentioned in the original contract, all the terms of such contract would be regarded as of full force and effect. In fact, as between the committee and the defendant, there is apparently no dispute. The time when the lease should be confirmed was not regarded as of the essence of the agreement, but the purpose was to secure a canning' factory to be erected upon the premises in question at the earliest time practicable, and immediately upon the ratification of the lease of the premises, which was in February, 1901, the defendant entered upon the construction of its plant and was ready for business for the season of 1902.
The defendant, in the erection of its canning factory, has expended upwards of $50,000, and we think it must be held, upon the evidence, that such expenditure was induced by the subscriptions made by the plaintiff and others similarly situated, and thus such subscriptions became valid and binding obligations in favor of the defendant. (Keuka College v. Ray, 167 N. Y. 96.)
The chief contention on the part of the plaintiff is that the failure -of the defendant to build the factory in 1900 released him from his subscription. The failure to so build was not due to any neglect or omission on the part of the defendant. It resulted because of circumstances which, as appears by the evidence, neither of the parties-to the contract could control. The defendant was ready and willing to proceed with the erection of its canning plant as soon as title was obtained to the premises upon which it was to be built, and we think the plaintiff is not in a position to assert the invalidity of his subscription because of the failure of the defendant to erect its plant within the time specified in the contract. After the time in which defendant had agreed to erect its factory had elapsed for the reasons above indicated, the plaintiff stood by and saw it erected,' presumably because of his and other subscriptions which were to contribute to and insure such erection, without in any manner protesting or attempting to cancel his subscription because such plant was not erected-in 1900. instead of 1901. He stood by and saw the work go on, knowing as he must that it was in reliance, in part at least, upon the subscriptions which he and his neighbors had made, amounting in the aggregate to over $7,000; and he should be estopped from now claiming that his subscription was invalid and *261of no force or effect, because of defendant’s failure'to erect and put in operation its factory at the time specified in the original agreement. (Trustees, etc., v. Smith, 118 N. Y. 640.)
The time when the factory in question was to be erected was not of the essence of the contract. The true meaning of the agreement was that the defendant would erect such factory as soon as title could be obtained to the premises upon which it was to be built. Such plant,was regarded by the plaintiff and other subscribers, as recited in the instrument executed by them, of great value to them and to the community,, and we think it ought not to be held that they should be relieved from the obligations assumed by them, simply because the factory in question was not erected at the time specified in the contract entered into between the defendant and the committee, when, as clearly appears, the time of performance was extended by the committee.
It is also insisted that, when the plaintiff entered into the contract for the sale of his produce to the defendant, the agent of the defendant represented to him that no part of the value of the produce so bought would be deducted by reason of the subscription or agreement which the plaintiff had made. There is no evidence tending to show that defendant’s agent had any right or authority to make such agreement, and there is no evidence which indicates that when the defendant received the produce of the plaintiff it knew or had any reason to believe that its agent had made any such representation or agreement. Besides, the plaintiff in this case declared upon a written contract, and it is nowhere alleged that it was induced by fraud or that it contained any provision which would bar the defendant from asserting any claim which existed in its favor against the plaintiff, and which, under the Code, was a proper subject of counterclaim.
We think the evidence fully justified the conclusion that a proper tender was made of the full amount of the defendant’s indebtedness to the plaintiff.
It follows that the judgment appealed from should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.